In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                    No. 16-1543V
                                 (not to be published)

*****************************
TINA L. ESKELIN,             *                           November 21, 2017
                             *
                             *                           Joint Stipulation of Dismissal;
                 Petitioner, *                           Rule 21(a); No Judgment; Order
                             *                           Concluding Proceedings
            v.               *
                             *
SECRETARY OF HEALTH AND      *
HUMAN SERVICES,              *
                             *
                 Respondent. *
                             *
*****************************

                        ORDER CONCLUDING PROCEEDINGS

        On November 20, 2017, pursuant to Vaccine Rule 21(a)(1)(B), the parties filed a joint
stipulation stating that above-captioned case should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

   IT IS SO ORDERED.

                                                          /s/ Brian H. Corcoran
                                                            Brian H. Corcoran
                                                            Special Master